                Case 19-50269-CSS        Doc 8     Filed 06/11/19        Page 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

GSCP VI EDGEMARC HOLDINGS, L.L.C.,
GSCP VI PARALLEL EDGEMARC HOLDINGS,
L.L.C., WSEP AND BRIDGE 2012 EDGEMARC
HOLDINGS, L.L.C., AND EM HOLDCO LLC,

                 Plaintiffs,                                   Adv. Proc. No. 19-01293 (JLG)

 vs.

ETC NORTHEAST PIPELINE, LLC,

                 Defendant.

                                                           X

              DECLARATION OF GREGORY P. GRAHAM IN SUPPORT OF
                 MOTION OF ETC NORTHEAST PIPELINE, LLC TO
              TRANSFER THE ACTION TO THE DISTRICT OF DELAWARE
               PURSUANT TO 28 U.S.C. § 1412 AND/OR 28 U.S.C. § 1404(a)

         I, Gregory P. Graham, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

         1.     I am an attorney with the law firm of Marshall Dennehey Warner Coleman &

Goggin, counsel to ETC Northeast Pipeline, LLC, plaintiff in a matter styled ETC Northeast

Pipeline, LLC, v. EM Energy Pennsylvania, LLC, Case No. 19-002052 pending before the Court

of Common Pleas of Allegheny County, Pennsylvania (the "Pennsylvania State Court Action"). I

am a member in good standing of the Bar of the State of Pennsylvania, and admitted to practice

before the United States District Court, Western District of Pennsylvania.

         2.     I am submitting this declaration in support of the Motion of ETC Northeast

Pipeline, LLC to Transfer the Action to the District of Delaware Pursuant to 28 U.S.C. §1412

and/or 28 U.S.C. §1404(a) [Docket No. 5].         I am familiar with the subject matter of the

Pennsylvania State Court Action and have personal knowledge of the facts set forth herein. If

called upon to testify, I could and would testify competently thereto.


49132970;1
                 Case 19-50269-CSS         Doc 8     Filed 06/11/19     Page 2 of 2




            3,     _Attached hereto as Exhibit A is a true and correct copy of the Complaint in Civil

 Action filed on February 7, 2019 by ETC Northeast Pipeline, ',LC ("ETC"), against EM Energy

 Pennsylvania ("EM Energy (PA)"), in the Pennsylvania State Court Action.

            4,     Attached hereto as Exhibit B is a true and correct copy of theAnswep, .ATew Matter,

 and Counterclaims filed on February 27, 2019 by EM Energy (PA) against ETC, in .the

 Pennsylvania State Court Action,

            5,     Attached. hereto as Exhibit C is a true and correct copy of Plaintiffs Reply to New

Matter, Answer to Counterclaims, and New Matter to Counterclaims filed on March 19, 2019 by

ETC against EM Energy (PA) in the Pennsylvania State Court Action.

            6,     Attached hereto as Exhibit D is a true and correct copy of Defendant and.

Counterclaim Plaintiffs Reply to Plaintiff and Counterclaim Defendant's Na' Matter to

Counterclaims filed on April 5, 2019 by EM Energy (PA) against ETC in the Pennsylvania State

Court Action.

            7.     Attached hereto as Exhibit E is a true and correct copy of the Defendant's First Set

ofRequests fbr Production Directed to Plaintiff; propounded on February 27, 2019 -by EM Energy

(PA) upon ETC in the Pennsylvania State Court Action,

            8.     Attached hereto as Exhibit F is a true and correct copy of the Notice of the

Automatic Stay filed on May 17, 2019 by EM Energy (PA.) in the Pennsylvania State Court Action.

            9,    Attached hereto as Exhibit G is a true and correct copy of the Amended Notice of

Filing of Removal filed on 'June 7, 2019 by ETC in the Pennsylvania State Court Action;

        I declare under penalty of perjury that the foregoing is true and correct.



Dated: June /1, 2019
       Pittsburgh, Pennsylvania                         Gregory P. Graham


                                                    2
491329700
